IN THE SUPREME COURT OF THE STATE OF MONTANA                                 06/01/2020
                   Supreme Court No. DA 19-0353

STATE OF MONTANA,
                                                                                Case Number: DA 19-0353




            Plaintiff and Appellee,

      v.

ROBERT WAYNE ANDERSON,

            Defendant and Appellant.


                                      ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until June 27, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                          Laurie McKinnon
                                                                 Justice, Montana Supreme Court
                                                                            June 1 2020